GOLDTHWAITE, J.
We consider this case as controlled by the decision of Pearce v. Prude, 3 Ala. Rep. 95, in which we held it no cause for reversal, that the exhibits were not stated as proved to the court. When a bill proceeds on written documents, they may be proved viva voce, at the hearing, and if no question is made by the parties, the presumption is, they were so proved. [Levert v. Redwood, 9 Porter, 79; Pearce v. Prude, before cited. In Walker v. Hall, 4 Porter, 245, cited by the counsel for the plaintiff in error, the decree wás taken pro confesso, and a reference directed, without any proof whatever. Here however, a hearing is had on bill and answer, after which the reference is made, and it would be strange now to raise a question here, which all the parties in the court below have either confessed by omitting to answer, or by raising no question at the hearing.
The other points presented by the assignment of errors, •seem to call for no consideration, as we do not understand ■them to be pressed.
Decree affirmed.